669 S.E.2d 529 (2008)
NETWORK FOR MEDICAL COMMUNICATIONS & RESEARCH, LLC et al.
v.
TIDIKIS.
No. A08A1469.
Court of Appeals of Georgia.
November 14, 2008.
Jackson Lewis, Stephen X. Munger, L. Dale Owens, Atlanta, for appellants.
Ashe, Rafuse & Hill, Nancy E. Rafuse, William B. Hill Jr., Megan A. Kelly, Atlanta, for appellee.
Prior report: 274 Ga.App. 807, 619 S.E.2d 481.
BARNES, Chief Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment;
(2) No reversible error of law appears and an opinion would have no precedential value; and
*530 (3) The judgment of the court below adequately explains the decision.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.